Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 11, 2022. 

2. Claims 1 and 4-12 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a sound collection unit that collects a sound produced by an inspection target, an analysis unit that analyzes the collected sound and obtains a degree of difference between the collected sound and a normal sound learned in advance as an analysis result, a wireless communication unit that wirelessly transmits data including the analysis result to the wireless base station, and a power supply unit that supplies power to the sound collection unit, the analysis unit, and the wireless communication unit, the wireless base station receives and manages the data from the wireless endpoint, and in response to a request from the monitoring terminal that monitors a status of the inspection target, transmits the analysis result retrieved from the data to the monitoring terminal, and the monitoring terminal performs a process of determining and disclosing the status of the inspection target from the analysis result, the analysis unit includes: a feature extraction unit that extract a feature of the sound produced by the inspection target, a learning result of the sound of the inspection target operating normally, and an abnormality calculation unit that calculates a degree of difference between the feature extracted from the sound collected by the sound collection unit and the learning result, and the abnormality calculation unit calculates an average of abnormality of the inspection target, and a positive and negative standard deviations with respect to the average of abnormality,” in independent claim 1, 

“a sound collection unit that collects a sound produced by an inspection target, an analysis unit that analyzes the collected sound and obtains a degree of difference between the collected sound and a normal sound learned in advance as an analysis result, a wireless communication unit that wirelessly transmits data including the analysis result to the wireless base station, and a power supply unit that supplies power to the sound collection unit, the analysis unit, and the wireless communication unit, the wireless base station receives and manages the data from the wireless endpoint, and in response to a request from the monitoring terminal that monitors a status of the inspection target, transmits the analysis result retrieved from the data to the monitoring terminal, and the monitoring terminal performs a process of determining and disclosing the status of the inspection target from the analysis result, the sound collection unit outputs a digital signal of the sound collected from the inspection target, and the wireless communication unit wirelessly transmits the analysis result addressed to the wireless base station at a predetermined timing by adding destination information indicating the wireless base station to the analysis result obtained by the analysis unit, wherein the sound collection unit is separable from the wireless endpoint and attachable to the inspection target, operates under power supplied by the power supply unit through a power line drawn out from the wireless endpoint, and outputs the digital signal through a signal line drawn out from the wireless endpoint,” in independent claim 7, 

“a sound collection unit that collects a sound produced by an inspection target, an analysis unit that analyzes the collected sound and obtains a degree of difference between the collected sound and a normal sound learned in advance as an analysis result, a wireless communication unit that wirelessly transmits data including the analysis result; and a power supply unit that supplies power to the sound collection unit, the analysis unit, and the wireless communication unit,  the analysis unit includes: a feature extraction unit that extract a feature of the sound produced by the inspection target, a learning result of the sound of the inspection target operating normally, and an abnormality calculation unit that calculates a degree of difference between the feature extracted from the sound collected by the sound collection unit and the learning result, and the abnormality calculation unit calculates an average of abnormality of the inspection target, and a positive and negative standard deviations with respect to the average of abnormality,” in independent claim 12, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Yaseen et al. discloses a IOT (Internet of Things) based solution for condition monitoring and predictive maintenance of generator set by establishing a communication between Electronic Hardware and Cloud Computing, popularly known as IOT based applications used especially for online and real time monitoring.

US 2019/0179297 to Kuroda et al. discloses a technology for determining whether there is an abnormality in operations of the machine tool by comparing operating sound data collected by a sound collecting unit and operating sound data prepared in advance, for each of operating states based on processing conditions (machining conditions), and a method of monitoring detection information, such as detected (collected) operating sound data, and comparing the detection information with a set threshold is used to detect an abnormality.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192